        Case
         Case1:17-cr-00026-JGK
              1:17-cr-00026-JGK Document
                                 Document33-1 Filed12/02/20
                                          34 Filed  12/01/20 Page
                                                              Page12ofof12




UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

UNITED ST ATES OF AMERICA ,

                      - against -                              17 Cr. 00026 (JGK)

CHRISTOPHER CUMMINS,                                          [PKOPO8.IID] ORDER FOR
                                                              RETURN OF DEFENDANT'S
                              Defendant.                      PASSPORT



       IT IS HEREBY ORDERED, that U .S. Pretrial Services or any other agency that has

custody of Defendant Christopher Cummins' passport return it to the Defendant' s counsel.

Dated: December ;;;_ , 2020
       New York, New York




                                                           United States District Judge
                                                           Southern District of New York




                                                                 i!i~i;; s:-)1'1':
                                                                 1,




                                                                 !!
                                                                       - -    -·--      •   - · - -   ~ ..   • · -·-·   -       • ...._ ...   -   ·




                                                                                                                                                  :I
                                                                                                                                                      .
                                                                 1;    D~c-:n,~= :".·
                                                                 t;'!r_., --_F;"'l'
                                                                          _L_ -
                                                                                     •;-n · ,:r ,,-.' . T. • ! ',···
                                                                                    .&. _\.. ~ t ..i,. ....    .  .
                                                                                                                     r-     I
                                                                                                                                    ..__


                                                                 :,-~~~
                                                                 :I
                                                                      · ;v·.L-, _., ,
                                                                             , • "" .
                                                                                     ·,..   _
                                                                                                •
                                                                                                    - ---·
                                                                                                      /
                                                                                                                  - - -
                                                                                                             7/J-lj O;. 0
                                                                                                                                              -·,
